Case: 18-60463      Document: 00515139831         Page: 1    Date Filed: 10/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-60463                             FILED
                                  Summary Calendar                     October 1, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
MIRNA HAYDEE MURILLOS-DUBON,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 375 036


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Mirna Haydee Murillos-Dubon, a native and citizen of El Salvador, seeks
review of a decision by the Board of Immigration Appeals (BIA) dismissing her
appeal of an order from the immigration judge (IJ) denying Murillos-Dubon’s
request for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). She challenges the BIA’s decision to uphold the IJ’s
determinations that she lacked credibility, did not present reasonably


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60463    Document: 00515139831     Page: 2   Date Filed: 10/01/2019


                                 No. 18-60463

available corroborating evidence, and, even if credible, failed to establish her
eligibility for withholding of removal. She also argues that the BIA erred in
rejecting her claims that the IJ violated her due process rights. She complains
that the IJ failed to develop the record fully and determined that Murillos-
Dubon’s application for asylum was not timely filed without first notifying her
of the possible availability of that relief or giving her an opportunity to
establish circumstances excusing the late filing. Murillos-Dubon does not
preset any arguments for our review challenging the denial of relief under the
CAT. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
      Because the BIA approved of and relied on the IJ’s decision, in addition
to providing its own review of the evidence and the law, we review both
decisions. See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018). We review
constitutional claims and questions of law de novo, and findings of fact to
determine if they are supported by substantial evidence in the record. Garcia
v. Holder, 756 F.3d 885, 890 (5th Cir. 2014).
      The BIA affirmed the IJ’s adverse credibility finding based on
inconsistencies in and discrepancies between statements that Murillos-Dubon
made at her hearings, in her application, and in her initial interview at the
border. Murillos-Dubon challenges the BIA’s and IJ’s consideration of the
statements she made during her border interview, but she has not shown that
such consideration was fundamentally unfair. See Bustos-Torres v. INS, 898
F.2d 1053, 1055–56 (5th Cir. 1990). She also has not shown that, under the
totality of the circumstances, no reasonable factfinder could have found that
she lacked credibility. Accordingly, we defer to the BIA’s and IJ’s finding. See
Wang v. Holder, 569 F.3d 531, 536–38 (5th Cir. 2009).
      Murillos-Dubon also challenges the finding that she did not offer
corroborating evidence to support her claim. Substantial evidence supports



                                       2
    Case: 18-60463    Document: 00515139831      Page: 3   Date Filed: 10/01/2019


                                 No. 18-60463

the BIA’s finding that she failed to present reasonably available corroborating
evidence. Yang v. Holder, 664 F.3d 580, 585–87 (5th Cir. 2011).
      Finally, Murillos-Dubon has not shown that the BIA erred in denying
her claim that the IJ violated her due process rights. The IJ had no duty to
develop the facts necessary to prove a respondent’s claims. Murillos-Dubon
was not denied the opportunity to establish changed or extraordinary
circumstances that would excuse the late filing of her application for asylum.
She also has not shown that she was prejudiced by the IJ’s failure to recognize
a due process right to be advised that she could apply for asylum in response
to her expressed fear of returning to El Salvador. See Ramirez-Osorio v. INS,
745 F.2d 937, 946 (5th Cir. 1984). Absent credible testimony and independent
evidence supporting her request for relief, Murillos-Dubon’s application for
asylum would have failed even if she had been advised of her right to seek
asylum and had established extraordinary circumstances to excuse her
untimely filing.
      Without credible testimony and reasonably available corroborating
evidence, the BIA and IJ had no basis on which to grant Murillos-Dubon’s
request for withholding of removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir.
1994). In light of these holdings, we need not address the challenge to the
BIA’s and IJ’s alternative determination that her claims, even if true, did not
establish her eligibility for withholding of removal.
      The petition for review is DENIED.




                                        3